515 So. 2d 364 (1987)
Terrance LOVE, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4-86-2388, 4-86-2421.
District Court of Appeal of Florida, Fourth District.
November 12, 1987.
Richard L. Jorandby, Public Defender, and Jeffrey L. Anderson, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and Diane
E. Leeds, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and the revocation of probation but reverse the appellant's sentence because we find that three out of the four reasons given by the trial court for deviating from the sentencing guidelines are improper. The fourth reason, concerning an escalating pattern of criminal behavior, is legally valid and factually supported by the appellant's juvenile record. See Williams v. State, 504 So. 2d 392 (Fla. 1987).
Accordingly, this cause is remanded to the trial court for resentencing in accord with Albritton v. State, 476 So. 2d 158 (Fla. 1985).
ANSTEAD, LETTS and GUNTHER, JJ., concur.